Citation Nr: 0018866	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  95-27 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound of the left chest and back with 
injury to Muscle Group II (Major).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound injury to Muscle Group (MG) XXI 
and pleural cavity and with fractures of the 4th, 7th, and 
8th ribs.  


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active service from March 1945 to December 
1945.




This matter is before the Board of Veterans' Appeals (the 
Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.

The record shows that the veteran brought a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court) from a March 24, 1999 decision of the Board that 
denied entitlement to increased ratings for the veteran's 
gunshot wound of the left chest, back (Muscle Group II 
(Major)) and pleural cavity injury Muscle Group (MG) XXI.  
The Court vacated the March 24, 1999 Board decision and 
remanded the case for another decision taking into 
consideration matters raised in the Court's order.  

The Board in March 2000 advised the veteran of the 
opportunity to submit additional evidence and argument.  In 
April 2000 he advised the Board that no additional evidence 
or argument would be submitted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





The appellee's motion for remand noted several elements in 
the Board decision that it found supported a need for further 
review.  Regarding the questioned nature and extent of muscle 
injury and application of combined rating provisions for 
muscle injuries, 38 C.F.R. § 4.55, the record showed that the 
RO in 1968 changed diagnostic codes for rating the left chest 
and back wound residuals from MG I to MG II.  VA examiners in 
1994 and 1997 reported only MG II injury.  However, the 
initial rating in 1949 assigned a rating under MG I and MG II 
rated as moderately severe injury to MG I.  

The VA examination in 1949 did not identify specific muscle 
group involvement although several muscles were identified in 
the examination report.  A VA examiner in 1950 also reported 
MG I and MG II injury residuals.  The VA examination in 1968 
once again did not identify any muscle group specifically for 
the back and chest wound residuals.  It was based upon this 
examination that the RO in 1968 rated the disability as 
moderately severe injury under MG II.

As for the potential application Esteban v. Brown, 6 Vet. 
App. 259 (1994) to the facts of this case, appellee's motion 
focused upon the finding of arthritis associated with the MG 
II rated disability.  The appellee's motion also noted the 
private examiner's report in early 1998 which conflicted with 
recent VA examination regarding the severity of the veteran's 
wound residuals.  

In view of the appellee's recitation of pertinent legal 
precedent and regulatory provisions as applied to the facts 
of this appeal, the Board finds it necessary that the case 
again be remanded for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be contacted and 
asked to identify or submit any 
additional evidence or argument, 
particularly medical evidence, that is 
relevant to his claim of entitlement to 
an increased evaluation for his wound 
residuals of the left chest, back and 
pleural cavity.  The veteran should be 
asked to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who have 
treated him recently for his 
disabilities.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  This should 
include a complete record of treatment 
from E. Gacad, M.D., specifically the 
record relied on for his 1998 report.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  

3.  The RO should arrange for a VA 
examination(s) by appropriate specialist(s) 
to determine the nature and extent of 
severity of the veteran's residuals of left 
chest, back and pleural cavity wounds, 
currently rated under MG II and MG XXI, 
respectively.  Any further indicated special 
studies should be conducted and photographs 
should be obtained if deemed warranted.  The 
claims file, a copy of the criteria for 
rating muscle injuries under applicable 
diagnostic codes, and a separate copy of this 
remand must be made available to and reviewed 
by each examiner prior and pursuant to 
conduction and completion of the examination.  
The examiner of the disability of the left 
chest and back must report whether the 
disability involves MG I and MG II.  

The examiner(s) should record pertinent 
medical complaints, symptoms, and clinical 
findings, that pertain to the presence or 
absence, and, if present, the extent, of each 
of the factors provided in the rating 
criteria for muscle injury for the current 
and, at a minimum, the next higher rating for 
each disability.  The examiner(s) should be 
provided with the rating criteria, and asked 
to comment on the extent of the functional 
limitations caused by the disability of each 
muscle group affected.  The examiner(s) 
should provide the rationale for all opinions 
or conclusions expressed.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and the required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
readjudicate the veteran's claim for an 
increased evaluation for residuals of a 
gunshot wound of the left chest and back 
with injury to Muscle Group II (Major) 
and residuals of a gunshot wound injury 
to Muscle Group (MG) XXI and pleural 
cavity and with fractures of the 4th, 
7th, and 8th ribs.  Consideration must be 
given to the holdings in Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991), 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and Esteban v. Brown, 6 Vet. App. 
259 (1994) as applicable.  

If any benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




